Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric King on 11/2/2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 3, after the phrase “processed by repeating”, insert “the following steps in the sequence as listed:” and in line 8, replace the phrase “to remove” with “to selectively remove”.
In claim 5, line 17, after the phrase “repeatedly performs”, insert “in the sequence as listed”; and in line 30, replace the phrase “to remove” with “to selectively remove”.




                                  Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process/apparatus including the steps of repeating the steps in the sequence listed in claim 1 and specifically, the removal step of using oxygen plasma into the process chamber to selectively remove a deposit containing particles adhering to a surface of an undesirable film to be etched in the films as the context of claims 1 and 5.
A closest prior art, Kouzuma et al (US 2018/0090345) disclose a process of a process of forming a reaction product on a surface of the wafer by supplying, from the through-holes to the wafer mounted on the sample stage, the particles of the plasma that is formed in the plasma forming chamber by using the processing gas, then performing a process of heating the wafer with the electromagnetic wave and desorbing the reaction product, and then performing a process of supplying a cleaning gas into the plasma forming chamber to supply the particles of the plasma formed in the plasma forming chamber into the plasma forming chamber, the processing chamber, and the window member ([0005],[0013],[0056] and Figure 2) but fails to teach performing the cleaning or removal step in between the adsorption and desorption step as the context of claims 1 and 5.

Tan et al (US 2017/0316935) disclose a process including the step of modifying a substrate surface by (a) exposing a substrate including a first carbon-containing material to an oxidant and igniting a first plasma with a first bias power to modify a surface of the first carbon-containing material; and (b) exposing the modified layer to a second plasma at a second bias power and for a duration sufficient to remove the modified surface without sputtering [0003]; the method also includes purging a chamber housing the substrate between performing (a) and (b) to remove excess oxidant from the chamber [0012],[0042], where the purging operations as described herein may be performed by pumping gases from the chamber, by flowing one or more inert gases, or combinations thereof using any suitable purging technique [0061] but fails to teach or suggests the purging (cleaning or removal step) is performed by oxygen plasma to selectively remove a deposit adhering to a surface of an undesirable film to be etched as the instant invention.

Shinoda et al (US 2015/0270148) disclose an etching process by repeating a step of supplying a radical containing fluorine and NO gas to a silicon wafer having the SiN film formed therein and adsorbing the radical and the NO gas to the SiN film, to cause a chemical reaction there between, a step of irradiating vacuum-ultraviolet light to desorb byproducts produced by the chemical reaction, and a step of exhausting the desorbed byproducts [0082].


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713